OPINION OF THE COURT
Eli H. Mellan, J.
Motion for an order seeking to dismiss the defendant’s counterclaim for jurisdictional reasons is denied.
This action was commenced by an individual plaintiff against a corporation in the Night Small Claims Court Part of this court. The defendant corporation interposed a counterclaim in the sum of $338.18. Plaintiff’s motion seeks an order dismissing defendant’s counterclaim on the grounds that it may not properly be interposed by a corporation In a Small Claims Court action.
Plaintiff relies upon the provisions of section 1809 (subd 1) of the UDCA, which states that no corporation except a municipal corporation, public benefit corporation or school district wholly or partially within the municipal corporate limit, and no assignees of any small claim may institute a Small Claims Court action. By virtue of these provisions, the defendant of course would not be able to commence an action in the Small Claims Court Part.
However, a corporation may nevertheless be sued in a Small Claims Court Part. Plaintiff thus further relies upon the provisions of section 1805 (subd [b]) of the UDCA which states that no counterclaim shall be permitted in the small claims action unless the court would have had “monetary jurisdiction” over the counterclaim if it had been filed as a small claim.
*412In the court’s opinion, this section of the law merely limits the monetary amount of the counterclaim and does not disqualify any defendant, corporations included, from interposing a counterclaim as long as it does not exceed the monetary jurisdiction of a Small Claims Court action.
Therefore the motion to dismiss the counterclaim is denied.